Exhibit 10.11
Summary of Fiscal 2010 Named Executive Officer Compensation
Set forth below is a summary of fiscal 2010 compensation arrangements between
Synovis Life Technologies, Inc. (the “Company”) and certain of its executive
officers who are expected to constitute the Company’s “named executive officers”
(defined in Regulation S-K Item 402(a)(3)) for fiscal 2010. All of the Company’s
executive officers are at-will employees whose compensation and employment
status may be changed at any time in the discretion of the Company’s Board of
Directors, subject only to the terms of the Management Change in Control
Agreements between the Company and these executive officers (the forms of which
have been filed or incorporated by reference as exhibits to the Company’s annual
report on Form 10-K).
Base Salary
Effective November 1, 2009, the following executive officers are scheduled to
receive the following annual base salaries in their current positions:

          Name and Current Position   Base Salary
Richard W. Kramp
  $ 375,032  
(President and Chief Executive Officer)
       
 
       
David A. Buché
  $ 232,875  
(Vice President and Chief Operating Officer of Synovis Surgical Innovations)
       
 
       
Brett A. Reynolds
  $ 215,721  
(Vice President of Finance and Chief Financial Officer)
       
 
       
Mary L. Frick
  $ 196,596  
(Vice President of Regulatory Affairs, Clinical Affairs and Quality)
       
 
       
Timothy M. Floeder
  $ 192,920  
(Vice President of Corporate Development)
       

Annual Cash Incentive Compensation
For fiscal 2010, the Company’s named executive officers are eligible to receive
annual cash incentive compensation up to 5% of their base salary based upon an
evaluation by the Company’s Compensation Committee of the Board of Directors of
the individual executive officer’s performance and achievement of specific
individual objectives during the period. For fiscal 2010, the Compensation
Committee also established an incentive cash compensation program based upon
achievement of Company financial performance goals. Additional cash incentive
compensation may be awarded at the discretion of the Compensation Committee for
performance or achievement above individual goals.
Stock Options
On November 2, 2009, non-qualified stock options to purchase shares of the
Company’s common stock, at an exercise price of $12.00 per share (the closing
price of a share of the Company’s

 



--------------------------------------------------------------------------------



 



common stock on the date of the grant), were awarded to each of the following
executive officer under the Company’s 2006 Stock Incentive Plan as follows:

          Name   Options Granted
Richard W. Kramp
    90,000  
David A. Buché
    24,000  
Brett A. Reynolds
    21,000  
Mary L. Frick
    18,000  
Timothy M. Floeder
    18,000  

Such options vest in increments of one-third on October 31, 2010, 2011 and 2012,
respectively, and expire four years following the vest date.
Benefits
The Company provides medical, dental and life and disability insurance benefits
as well as a 401(k) retirement plan and a stock purchase plan to its executive
officers. The same benefits are available to all Company employees.

 